MacLEAN, J.
(dissenting). Without pronouncing antiquated the decisions of our highest court that, where the landlord is not chargeable with any negligence in reference thereto, noisome conditions arising after rights have become vested, even the breaking out of an infectious disease, will not relieve the tenant from his undertaking to pay rent, the defendant herein cannot be rid of his obligation through the finding, at his instance, by the janitor, of a' putrescent rat under his chamber floor in the very spot he expected it was, the place he marked. Apartments for habitation are rented for the normal, not as if antiseptic for operating rooms, and may not be abandoned because, as herein testified, objectionable to the physician of a patient tubercular in character, and who, regarding every little element in her welfare of importance, and considering anything that interfered with her generally of some importance, thought it well she should go away, or because disagreeable to her mother-in-law, rather alarmed on account of her daughter not being very well.
Legislate this bench may for this particular case, but it may not restrict its novel legislation to advantaging this particular tenant. His hap may become a convenient precedent throughout the wide municipality for tenants who would have themselves evicted by incidents easy for them to bring about and impossible for landlords to forefend.